Restriction/Election
This application contains claims directed to the following patentably distinct species:
Species I (figures 2-6): A handheld device for facial and neck muscles stimulation
Species II (figure 7): A handheld device for facial and neck muscles stimulation with a spring and stop system
Species III (figure 8): A handheld device for facial and neck muscles stimulation with a slide mechanism 
Species IV (figure 9A): An X shape device for facial and neck muscles stimulation attached to an exercise system
Species V (figure 9B-9D): A device for facial and neck muscles stimulation attached to an exercise system with two parallel bars
Species VI (figure 10): A device for facial and neck muscles stimulation fully encased
Species VII (figure 11): A handheld device for facial and neck muscles stimulation having weights and tension control knobs 
Species VIII (figure 12-13): A handheld device for facial and neck muscles stimulation having curved expansion bars, a locking mechanism, and a bilateral-located resistance mechanism
Species IX: (figure 14-15): A device for facial and neck muscles stimulation having a junction box, a control panel, and a chair




The species are independent or distinct because each species discloses different . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The different structural and functional limitations of each device for facial and neck stimulation would require a different search (e.g. Classification subgroups and differing text queries) and consideration per species. For example, the different ways in which a user interacts with the device would be found in different areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Examiner notes attorney on file no longer works for the office.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN R RODRIGUEZ/            Examiner, Art Unit 3784                                                                                                                                                                                            
/Megan Anderson/            Primary Examiner, Art Unit 3784